NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with 
                                          Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                       Submitted February 21, 2014*
                                        Decided February 21, 2014

                                                     Before

                                 RICHARD D. CUDAHY, Circuit Judge

                                   FRANK H. EASTERBROOK, Circuit Judge 

                                             DIANE S. SYKES, Circuit Judge                      

No. 13‐2931

PETER BEASLEY,                                                   Appeal from the United States District
     Plaintiff‐Appellant,                                        Court for the Northern District of Illinois,
                                                                 Eastern Division.
        v.
                                                                 No. 13‐cv‐1718
SUSAN M. COLEMAN and RANDALL C.
ROMEI,                                                           James B. Zagel,
    Defendants‐Appellees.                                        Judge.

                                                   O R D E R

      Peter Beasley, the former representative of an estate in ongoing probate
proceedings, filed a civil‐rights suit on his own behalf against the Cook County judge
and his previous attorney, Randall Romei, in those proceedings. He alleges that the two


        *
         Coleman was not served with process in the district court and is not
participating in this appeal. After examining the briefs and the record, we have
concluded that oral argument is not necessary. Thus, the appeal is submitted on the
briefs and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2931                                                                        Page 2

conspired to violate his constitutional rights by having the judge (1) deny Romei’s
motion to withdraw as counsel, (2) bar Beasley from appearing pro se, (3) refuse to
consider Beasley’s fee petitions, (4) remove Beasley as the estate’s representative
without due process, (5) disregard Beasley’s motion seeking the judge’s recusal, and (6)
deny Beasley’s motion for reinstatement as the estate’s representative. Beasley also
alleges that Romei committed attorney malpractice and breached his fiduciary duty.
The district court dismissed the action, and we affirm the judgment.

        In the district court, Romei moved to dismiss the complaint under both Federal
Rule of Civil Procedure 12(b)(1) for lack of subject‐matter jurisdiction and Rule 12(b)(6)
for failure to state a claim. He argued that the Rooker‐Feldman doctrine, D.C. Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416
(1923), bars federal jurisdiction over the conspiracy claim. And, he added, Beasley could
not invoke diversity and supplemental jurisdiction to bring into federal court the
malpractice and fiduciary‐duty claims. See 28 U.S.C. §§ 1332(a), 1367(a). Meanwhile
Beasley moved for alternate service of process on the judge. 

        The district court addressed the motions. It dismissed the claims against Romei
for lack of jurisdiction, and although the minute order says that the dismissal is “with
prejudice,” the court declined to rule on Romei’s 12(b)(6) motion. The district court also
declined to exercise supplemental jurisdiction over the state‐law claims. Finally, the
district court sua sponte dismissed the claims against the probate judge as frivolous
because of judicial immunity. With nothing remaining in the case, the court denied
Beasley’s motion for alternate service of process on the judge. After Beasley moved to
correct the judgment to a dismissal without prejudice and to reinstate the conspiracy
claim against Romei, the district court granted Beasley’s motion in part. It amended its
order to specify that the dismissal was “for want of jurisdiction without determining the
merits of any putative claim in the complaint,” but the court declined to revive the
conspiracy claim.  

        On appeal Beasley argues that the district court erred in ruling that it lacked
jurisdiction to consider the civil‐rights conspiracy claim against Romei. He argues that
the district court mistakenly reasoned that it lacked jurisdiction over that claim simply
on account of the probate judge’s immunity. An immunity defense that belongs to one
co‐conspirator, he explains, does not defeat federal jurisdiction over claims against
other co‐conspirators. Romei responds that Beasley’s argument is beside the point: the
district court lacked jurisdiction because Rooker‐Feldman prohibits federal courts from
adjudicating conspiracy claims alleging injury resulting from the probate court’s orders.
No. 13‐2931                                                                           Page 3

Beasley replies that Rooker‐Feldman is inapposite because the probate proceedings are
ongoing, a procedural fact that Romei does not dispute. (Beasley does not challenge the
dismissal of his state‐law claims.)  

       The district court correctly ruled that it lacks jurisdiction, although Rooker‐
Feldman, which the court did not expressly invoke, is not the reason. That doctrine is
limited to cases in which “the losing party in state court filed suit in federal court after
the state proceedings ended.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
291 (2005). Because those proceedings have not ended, the doctrine does not apply.
See Jones v. Brennan, 465 F.3d 304, 305 (7th Cir. 2006). But the “probate exception” to
federal jurisdiction does. See id. at 305–06. Under the probate exception, federal courts
are prohibited from probating or annulling wills, administering estates, or
“endeavoring to dispose of property that is in the custody of a state probate court.”
Marshall v. Marshall, 547 U.S. 293, 311–12 (2006); Jones, 465 F.3d at 306. Beasley’s claim
against Romei challenges how the probate court is administering the estate. To
adjudicate that claim, while those proceedings continue, would be “tantamount to
asking the federal district court to take over the administration of the estate.” Jones, 465
F.3d at 307; see Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 860 (7th Cir. 2007)
(holding that, where guardianship proceedings were ongoing, district court lacked
jurisdiction over suit against a court‐appointed guardian challenging the guardian’s
treatment of plaintiff’s mother). The claim therefore may not proceed.

       In Beasley’s view, if the district court lacked jurisdiction, it should have
dismissed the suit without prejudice. But the district court granted Beasley’s motion to
correct the judgment to reflect that the dismissal was without prejudice. We have
reviewed Beasley’s other arguments; none has merit. Accordingly, we AFFIRM the
judgment dismissing the case without prejudice for lack of jurisdiction.